Citation Nr: 9920125	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-34 368	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a shell fragment wound of 
the left shoulder.  

2.  Entitlement to service connection for other disability 
due to left shoulder injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to March 
1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
RO which denied his claim for an increased rating for the 
service-connected residuals of a left shoulder shell fragment 
wound.  

The Board remanded the case in April 1998 for further 
development 

In a letter received in June 1999, the veteran asserted that 
he was entitled to service connection for residual disability 
due to a left shoulder injury in service.  As the issue is 
inextricably intertwined with the developed and certified 
issue, a decision concerning this additional matter is 
necessary for a complete and final consideration of the 
veteran's appeal.  Thus, the issues in this case are as 
stated on the preceding page.  



REMAND

The Board notes, based on its review of the evidence in this 
case, that the veteran is shown to have sustained a left 
shoulder injury after service in a motor vehicle accident in 
December 1985 and to undergone left shoulder surgeries in 
April and May 1994 for left shoulder impingement syndrome 
with rotator cuff tear, with later complicating infection and 
abscess, and a septic left shoulder joint.  

In conjunction with the evaluation of his claim for a 
compensable increased rating, the veteran was afforded a VA 
examination in September 1997 for skin disorders "other than 
scars."  This service-connected disorder has historically 
been recognized as being manifested by complaints of pain on 
extremes of motion.  The VA examiner's pertinent diagnoses 
were those of left shoulder chronic rotator cuff injury and 
tendinitis, as well as arthritic changes with persistence in 
worsening of chronic pain with decreased range of motion and 
strength of the (shoulder) joint.  

In connection with the VA examination conducted in October 
1998, the examiner noted that the veteran had ongoing left 
shoulder functional limitation and residual scarring due to 
previous trauma and added that the only injury indicated in 
his file was that when he was on active duty.  The examiner 
indicated that this should be taken into consideration when 
evaluating his service-connected problems.  Given the these 
statements, the Board finds that another examination is 
required to fully evaluate the veteran's claims and ascertain 
the current severity of his service-connected left shoulder 
disability.  

In evaluating the severity of the service-connected 
disability, the examination must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45, including 
consideration of limitation of movement, weakened movement, 
excess fatigability and incoordination, as well as such 
factors during any occasional flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA examination in September 1997 
does not provide such detailed information concerning 
functional loss due to the service-connected disorder in 
order to permit the Board to consider all applicable 
regulations, including the application of DeLuca, supra.  
Accordingly, consideration should be given to DeLuca, supra, 
as deemed appropriate on VA examination.  

The veteran should again be advised that he should submit 
copies of any private treatment records so as to support his 
claim for increase.  See Counts v. Brown, 6 Vet. App. 473 
(1994).  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107, the claim on appeal is s REMANDED to the RO for the 
following:  

1.  The RO should take appropriate action 
to contact the veteran and request the 
dates and place of any recent VA 
treatment for left shoulder disability, 
from June 1993 to the present, and he 
should also be informed of his need to 
submit--on his own--copies of any private 
treatment records regarding the treatment 
of service-connected left shoulder 
disability.  All records obtained or 
submitted should be associated with the 
claims folder for use in the appeal.  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
current severity of the service-connected 
left shoulder shell fragment wound 
residuals, and to provide a definitive 
statement as to whether any service-
connected left shoulder shell fragment 
wound residuals exist, and if so, there 
is any functional impairment of the left 
shoulder joint due to the service-
connected disability.  The examiner 
should enter a definitive statement 
identifying any service-connected left 
shoulder wound scar-separate and apart 
from any other injury or recent surgical 
scarring.  The examiner should also 
provide an opinion as to the etiology of 
any other disability due to a left 
shoulder injury.  Any necessary studies 
should be obtained, including X-ray 
studies if indicated.  The claims folder 
must be made available to the examiner 
for use in the study of the veteran's 
case.  The veteran's complaints with 
regard to service-connected left shoulder 
disability should be recorded in full.  
The examiner should obtain a detailed 
history-to include a review of the 
documented clinical history contained in 
the VA claims file--regarding any 
weakened movement, excess fatigability 
with use, incoordination, painful motion 
and pain with use, and determine whether 
the service-connected hip disability 
exhibits pain with use, weakened 
movement, excess fatigability or 
incoordination, where appropriate.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated, 
with reference to all supporting 
evidence.  

3.  Thereafter, the RO should review the 
veteran's claims.  This should include 
all indicated development regarding the 
claim of service connection for other 
disability due to a left shoulder injury.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, with reference to and 
consideration of DeLuca, supra, as well 
as §§ 4.40 and 4.45.  The RO should 
concurrently adjudicate the veteran's 
claim for entitlement to service 
connection for a left shoulder injury.  
The veteran should also be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need take no action 
unless otherwise notified.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










